SOUTHERN DISTRICT OF NEW YORK

 

|
j
UNITED STATES DISTRICT COURT |
|
'

United States of America,

—_V—
19-CR-52 (AJN)

Carlos Alberto Lora Jimenez,
ORDER

Defendant.

 

 

ALISON J. NATHAN, District Judge:

The sentencing for Defendant Carlos Alberto Lora Jimenez is hereby set for April 2,
2020 at 11:00 am. The Court modifies the schedule for sentencing submissions as follows.
Sentencing submissions from the Defendant are due on or before March 26, 2020. The

Government’s submission is due on or before March 30, 2020.

SO ORDERED.

 
 

Dated: February rs 2020
New York, New York

       

ALI

ALISON J. NATHAN
United States District Judge

 

'
i

mod

Se Rll Or ea etre mr econactd,

Ho FEB 1 8 2020 =~:

 

 
